      Case 7:19-cr-02339 Document 16 Filed on 01/28/20 in TXSD Page 1 of 1




                  FEDERAL PUBLIC DEFENDER
                                Southern District of Texas
                                      Bentsen Tower
                           1701 W. Business Highway 83, Suite 405
                                   McAllen, Texas 78501
FEDERAL PUBLIC DEFENDER:                                                  Telephone:
  MARJORIE A. MEYERS                                                      (956) 630-2995

BRANCH CHIEF:                                                             Fax:
 MIGUEL A. A. NOGUERAS                                                    (956) 631-8647



                                       January 28, 2020


ATTENTION:            ALEX DE LA GARZA

SUBJECT:              GUILTY PLEA

The following individual is ready to plead guilty. Please set up for re-arraignment as soon as
possible, at the Court’s convenience. Final Pretrial is set for February 3, 2020 at 9:00 a.m. and
Jury Selection is set for February 4, 2020 at 9:30 a.m. before the Honorable Judge Ricardo H.
Hinojosa.


M-19-2339                    Jayson Catalan
                             AUSA: Amy Greenbaum
                             Deft. P/G to Single Count
                             Bribery - 18 U.S.C. § 201 (b)(2)(C), Sections 2



Respectfully,


s/ Ruben Peña, Jr.
RUBEN PEÑA, JR.
Assistant Federal Public Defender


RP:cm
ECF: AUSA: Amy Greenbaum
